DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 05/05/2021. Claims 1-4 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/05/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Reports on Patentability
This application is related to PCT/EP2019/077022 (WO 2020/094309), for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0019] line 2 reads “bracket 103”, --bracket 103a-- is suggested.
Paragraph [0021], the spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (BE 1017836 A3).
The current claims appear similar to those presented in PCT/EP2019/077022 (WO 2020/094309).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference to Hansen sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimers (EP 2541096 A1).
The current claims appear similar to those presented in PCT/EP2019/077022 (WO 2020/094309).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference to Reimers sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasan (US 20190277393 A1) in view of Hagglunds as evidenced by Koenig (US 5373923 A).
Regarding claim 1, Hasan discloses a transmission (see Fig. 4, 37) for a wind turbine (see Fig. 2), comprising: a first torque bracket (see annotated Fig. 13 below, A), and a second torque bracket (see annotated Fig. 14 below, B). Hasan fails to disclose the first torque bracket and the second torque bracket are asymmetrical to each other. However, Hagglunds teaches the first torque bracket (see annotated page 19 below, D) and the second torque bracket (see annotated page 19 below, E) are asymmetrical to each other (see page 19). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the torque brackets of Hasan with the toque brackets of Hagglunds, to distribute torque loads evenly between the ends of the torque arm and the housing, and in addition, absorb shock loads imparted to the auger drive motor (see Koenig, column 1 lines 51-56).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the first torque bracket (Hasan, A; Hagglunds, D) and the second torque bracket (Hasan, B; Hagglunds, E) are each made in one piece (Hassan, see Fig. 13 and 14; Hagglunds, see page 19).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a weight (Hagglunds, see annotated page 19 below, F) fixed to the first torque bracket (Hagglunds, D).
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the second torque bracket (Hasan, B; Hagglunds, E) is symmetrical to an arrangement consisting of a support arm (Hagglunds, see annotated page 19 below, G) and a fastening member (Hagglunds, see annotated page 19 below, H) of the first torque bracket (Hasan, A; Hagglunds, D).


    PNG
    media_image1.png
    630
    636
    media_image1.png
    Greyscale

1 - Hasan (US 20190277393 A1) Fig. 13 Annotated

    PNG
    media_image2.png
    550
    739
    media_image2.png
    Greyscale

2 - Hasan (US 20190277393 A1) Fig. 14 Annotated



    PNG
    media_image3.png
    377
    550
    media_image3.png
    Greyscale

3 - Hagglunds Page 19 Annotated

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658